             Case 1:20-cv-01469-DLF Document 37 Filed 08/12/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
_______________________________________________________

BLACK LIVES MATTER D.C., et al.,                          )
                                                          )
                          Plaintiffs,                     )
        v.                                                )
                                                          ) Case No: 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.,                                  )
                                                          )
                          Defendants.                     )
                                                          )


                                       NOTICE OF APPEARANCE

To the Clerk:


        Please enter the appearance of David G. Cutler as attorney of record for Attorney General

William P. Barr in his individual capacity. Service of all papers regarding Attorney General Barr,

in his individual capacity, should be addressed as follows:

        DAVID G. CUTLER
        Trial Attorney, Constitutional Torts Staff
        Torts Branch, Civil Division
        U.S. Department of Justice
        Ben Franklin Station, P.O. Box 7146
        Washington, D.C. 20044-7146
        Tel:           (202) 616-0674
        Fax:           (202) 616-4314
        E-mail:        david.g.cutler@usdoj.gov


Dated: August 12, 2020                                        Respectfully submitted,

                                                              ETHAN P. DAVIS
                                                              Acting Assistant Attorney General
                                                              Civil Division

                                                              C. SALVATORE D’ALESSIO, JR.
                                                              Acting Director
                                                              Torts Branch, Civil Division
Case 1:20-cv-01469-DLF Document 37 Filed 08/12/20 Page 2 of 2



                                  /s/ David G. Cutler
                                  David G. Cutler
                                  Trial Attorney, Constitutional Torts Staff
                                  Torts Branch, Civil Division
                                  (Admitted to Practice as Government
                                  Counsel in this Court under Local Rule
                                  83.2(e))
                                  U.S. Department of Justice
                                  Ben Franklin Station, P.O. Box 7146
                                  Washington, D.C. 20044-7146
                                  T: (202) 616-0674; F: (202) 616-4314
                                  david.g.cutler@usdoj.gov

                                  Attorney for Attorney General William P.
                                  Barr in his individual capacity




                              2
